Exhibit 10.1

FOURTH AMENDMENT TO EMPLOYMENT CONTRACT

This FOURTH AMENDMENT (the “Amendment”) is made and entered into on the 10th day
of January, 2008, to that certain Employment Contract between NORWOOD H. DAVIS,
III (the “Employee”) and TRX, INC., a Georgia corporation (the “Company”).

WHEREAS, the Employee and the Company previously entered into that certain
Employment Contract dated December 31, 2004, as amended on August 26,
2005, June 30, 2006 and April 5, 2007 (the “Employment Contract”); and

WHEREAS, the Employee and the Company desire to amend the Employment Contract to
include certain provisions for compliance with Section 409A of the Internal
Revenue Code of 1986, as amended, and to clarify benefits to the Employee in the
event of his death or disability;

NOW, THEREFORE, for and in consideration of good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Employee and the
Company hereby agree to amend the Employment Contract as follows:

1. Section 6(a) of the Employment Contract shall be amended by deleting that
section in its entirety and replacing it with the following:

“(a) Termination Due to Discharge for Good Cause. This Employment Contract shall
terminate immediately upon the discharge of Employee for “Good Cause”. For the
purposes of this Employment Contract, “Good Cause” means any act of fraud or
dishonesty (whether or not in connection with the Company’s Business as
hereinafter defined), competing with the Business of the Company either directly
or indirectly, the breach of any provision of this Employment Contract by
Employee, failure to comply with the decisions of the Company, failure to
discharge Employee’s duty of loyalty to the Company, or any other matter
constituting “good cause” under the laws of the State of Georgia. In the event
of termination under this section, any earned but unpaid Base Salary and any
other benefits provided herein shall be paid to Employee up to the effective
date of termination of this Employment Contract, and not thereafter, and, if not
sooner paid, such amount shall be paid in a lump sum payment within thirty
(30) days following the date of termination. In addition, subject to the
specific provisions of subsection 3(c), any discretionary bonus determined by
the Board for the Employee following his termination of employment for Good
Cause shall be payable to the Employee no later than December 31 of the calendar
year in which the Board makes the determination that the Employee is entitled to
such bonus.”

2. Section 6(b) of the Employment Contract shall be amended by deleting that
section in its entirety and replacing it with the following:

“(b) Termination Due to Death or Disability. This Employment Contract also shall
terminate immediately upon the death of the Employee or upon written notice from
the Board to the Employee of termination of his employment due to his
Disability. For purposes of this paragraph, the term “Disability” shall mean
that, due to a medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, the Employee has been receiving income
replacement benefits for a period of not less than three (3) months under the
Company’s short-term and/or long-term disability plan. In the event of
termination due to death or Disability under this section, the Company shall pay
the Employee (i) any earned but unpaid Base Salary accrued through the date of
termination, plus the Base Salary due the Employee for the remainder of the
Term, but in no event for less than twelve (12) months; (ii) reimbursement for
COBRA continuation coverage premiums that the Employee and/or his covered spouse
and dependents incur for group health plan coverages for a period of up to
eighteen (18) months, (iii) continuation of the interest reimbursement, plus tax
gross-up



--------------------------------------------------------------------------------

described in Section 3(i) of the Contract for the remainder of the then current
term of the Contract, and (iv) if the Employee is Disabled, a continuation of
his auto allowance and life insurance reimbursement described in Sections 3(g)
and (h) of the Contract for the remainder of the then current Term of the
Contract. Such payments shall be made as follows: the amounts payable under
subsection (i) hereof shall be made in a lump sum payment within thirty
(30) days following termination of employment, and the amounts payable under
subsections (ii) and (iii) shall be made in monthly increments following his
date of termination for the specified period of payment. In addition to the
foregoing, upon a termination of the Employee’s employment due to death or
Disability, if the stock option set forth in Section 3(l) of this Agreement has
not been granted, it shall be granted on the Employee’s date of termination, and
all stock options granted to the Employee by the Company shall immediately
become fully exercisable. Notwithstanding the foregoing, for compliance with
Section 409A of the Internal Revenue Code of 1986, no amounts shall be payable
to the Employee (or his spouse or dependents) under this subsection (b) before
the date that is six (6) months following the date of the Employee’s death or
termination of employment due to Disability provided, however, that the grant or
acceleration of vesting of any stock option shall occur on the Employee’s
termination date. On the date that is six months following the date of the
Employee’s death or termination of employment hereunder, the Employee (or his
spouse or dependents, as applicable) shall be paid a lump sum amount
representing the amounts that would have been paid under this section during the
6-month delay period but for the delay provision, and thereafter, the Employee
(or his spouse or dependents, as applicable) shall receive cash payments on the
above-specified monthly basis. In addition, subject to the specific provisions
of subsection 3(c), any discretionary bonus determined by the Board for the
Employee following his termination of employment due to death or Disability
shall be payable no later than December 31 of the calendar year in which the
Board makes the determination that the Employee is entitled to such bonus.”

3. Section 6(c) of the Employment Contract shall be amended by adding the
following language to the end thereof:

“Such payments shall be made as follows: the amounts payable under subsection
(i) hereof shall be made in a lump sum payment within thirty (30) days following
termination of employment, and the amounts payable under subsections (ii) and
(iii) shall be made in monthly increments following his date of termination for
the specified period of payment. In addition to the foregoing, upon a
termination of the Employee’s employment without Good Cause, if the stock option
set forth in Section 3(l) of this Agreement has not been granted, it shall be
granted on the Employee’s date of termination, and all stock options granted to
the Employee by the Company shall immediately become fully exercisable.
Notwithstanding the foregoing, for compliance with Section 409A of the Internal
Revenue Code of 1986, no amounts shall be payable to the Employee (or his spouse
or dependents) under this subsection (c) before the date that is six (6) months
following the date of the Employee’s termination of employment; provided,
however, that the grant or acceleration of vesting of any stock option shall
occur on the Employee’s termination date. On the date that is six (6) months
following the date of the Employee’s termination of employment hereunder, the
Employee (or his spouse or dependents, as applicable) shall be paid a lump sum
amount representing the amounts that would have been paid under this section
during the 6-month delay period but for the delay provision, and thereafter, the
Employee (or his spouse or dependents, as applicable) shall receive cash
payments on the above-specified monthly basis. In addition, subject to the
specific provisions of subsection 3(c), any discretionary bonus determined by
the Board for the Employee following his termination of employment due to
termination without Good Cause shall be payable no later than December 31 of the
calendar year in which the Board makes the determination that the Employee is
entitled to such bonus.”

4. Section 6(f) of the Employment Contract shall be amended by adding the
following language to the end thereof:

“Amounts payable to the Employee under subsections (i) and (ii) hereof shall be
made in a lump sum payment. For compliance with Section 409A of the Internal
Revenue Code of 1986, no amounts shall be payable to the Employee (or his spouse
or dependents) under this subsection (f) before the date that is six (6) months
following the date of the Employee’s termination of employment after a Change of
Control of the Company; provided, however, that the grant or acceleration of
vesting of any stock option shall occur on the Employee’s termination date. On
the date that is six months following the date of the Employee’s termination of
employment hereunder, the Company shall pay the Employee the entire lump sum
amount payable to him under this section. In addition, subject to the specific
provisions of subsection 3(c), any discretionary bonus determined by the Board
for the Employee following his termination of employment due to Change in
Control shall be payable no later than December 31 of the calendar year in which
the Board makes the determination that the Employee is entitled to such bonus.”



--------------------------------------------------------------------------------

5. Except as specifically amended herein, the Employment Contract shall remain
in full force and effect.

6. This Fourth Amendment may be executed in one or more counterparts, each of
which shall for all purposes be deemed to be an original and all of which shall
constitute the same instrument.

IN WITNESS WHEREOF, the parties hereto have executed this Fourth Amendment
effective as of the date specified above.

 

EMPLOYEE:  

/s/ Norwood H. Davis, III

  Norwood H. Davis, III COMPANY: TRX, INC. By:  

/s/ Johan G. Drechsel

  Johan G. Drechsel   Chairman